*149Opinión concurrente del
Juez Asociado Señor Negrón García.
hH
El 6 de abril de 1992, Carlos R. Barreto Lima presentó ante el Tribunal de Distrito, Sala de Fajardo, una demanda denominada Divorcio, contra la Sra. Mirta Márquez Resto, por la causal de separación. Además de las alegaciones es-pecíficas sobre esa causal, adujo alegaciones típicas de división de bienes gananciales, tales como que durante el ma-trimonio nunca adquirieron bienes inmuebles, no se contrajeron deudas y que el mobiliario del hogar existente pertenecía a la señora Márquez Resto, por lo que se los cedía en su totalidad a ella.(1)
Suplicó que se decretara disuelto el vínculo matrimonial “con los demás pronunciamientos que en derecho correspondanDemanda de 6 de abril de 1992, pág. 1.
El 5 de mayo, Barreto Lima suscribió una declaración jurada y solicitó que se le permitiera emplazar a la señora Márquez Resto mediante edictos. Adujo que ella se encon-traba fuera de la jurisdicción de Puerto Rico y no podía ser emplazada personalmente. Señaló como última dirección conocida 8151 N.W. 27th. Ave., Miami, Florida.
El 22 de junio de 1992 el foro de instancia autorizó tal solicitud. El aviso, que fue publicado en el periódico El Vo-cero de Puerto Rico el 23 de julio de 1992, disponía:
Por la presente se le notifica y se le emplaza que en este Tribunal se ha radicado una Demanda de Divorcio por la cau*150sal de Separación contra usted en la cual CaRlos R. Barreto, es la parte Demandante. El Abogado de la parte Demandante lo es el Ledo. Irving Díaz Casillas con dirección en Calle Victoria #7, (Bajos), Fajardo, Puerto Rico 00738, Tel: 863-5400. Este edicto se publicará una vez y podrá la demandada oponerse dentro de 30 días después de publicarse este edicto. De así no hacerlo el Tribunal dictará sentencia sin más citarle ni oírle. (Enfasis suplido.)
Además, se le envió a la señora Márquez Resto copia de la demanda y de la notificación. a la última dirección conocida. La señora Márquez Resto no compareció. El 10 de septiembre recayó la sentencia en rebeldía, la cual de-claró con lugar la demanda. El 23 de septiembre de 1992 el tribunal notificó de dicha sentencia al abogado de Barreto Lima, licenciado Díaz Casillas, a la señora Márquez Resto, mediante edicto, y al Registro Demográfico.
Así las cosas, el 27 de diciembre de 1994 la señora Már-quez Resto presentó una acción sobre División de Bienes Gananciales. Ella reconoció que su matrimonio había sido disuelto mediante la aludida sentencia de divorcio, final y firme, dictada el 10 de septiembre de 1992. Alegó, en sín-tesis, que durante el matrimonio la extinta sociedad legal de gananciales Barreto-Márquez, había adquirido bienes inmuebles consistentes en una parcela de terreno y una edi-ficación de dos (2) plantas sita en la Comunidad Saldaña del barrio Paraíso de Fajardo, por un valor de veinte mil dólares ($20,000). Además, enumeró varios bienes muebles que a esa fecha no habían sido divididos.
Barreto Lima solicitó la desestimación. Sostuvo que la sentencia de divorcio consignó que no habían adquirido bienes inmuebles durante el matrimonio; sólo el mobiliario del hogar cedídole a la señora Márquez Resto. Adujo que como dicha sentencia era final y firme, la acción de división de bienes gananciales constituía cosa juzgada y operaba como impedimento colateral. El tribunal de instancia (Hon. Felipe Colón Rivera, Juez), el 8 de mayo de 1995, accedió y dictó una breve sentencia desestimatoria.
*151No conforme, la señora Márquez Resto apeló al Tribunal de Circuito de Apelaciones.(2) Previo los trámites de rigor, el reputado foro apelativo (Hons. Rivera de Martínez, Ca-bán Castro y Martínez Torres, Jueces(3) declaró nula la sentencia de divorcio. Se fundó en que el emplazamiento mediante edictos no cumplió con los requisitos de la Regla 4.5 de Procedimiento Civil, 32 L.P.R.A. Ap. III, porque, se-gún el texto del edicto, no se le notificó a la señora Márquez Resto que, además de la acción de divorcio por separación, se había iniciado un procedimiento para la liquidación de los bienes de la sociedad legal de gananciales. Ante esa situación concluyó que el tribunal de instancia nunca ad-quirió jurisdicción sobre ella.
Acudió ante nos Barreto Lima.(4) Mediante orden de *152mostrar causa, resolvemos si erró el Tribunal de Circuito de Apelaciones o no al concluir que la sentencia de divorcio dictada por el tribunal de instancia era nula y, de no serlo, si procedía la defensa de cosa juzgada.
HH I — I
La Regla 4.5 de Procedimiento Civil, supra, especifica las circunstancias en las que una persona puede ser em-plazada mediante la publicación de edictos. En lo perti-nente, establece que:
Cuando la persona a ser emplazada estuviere fuera de Puerto Rico, o estando en Puerto Rico, no pudiere ser localizada des-pués de realizadas las diligencias pertinentes, o se ocultare para no ser emplazada, o si fuere una corporación extranjera sin agente residente, y así se comprobare a satisfacción del tribunal mediante declaración jurada, con expresión de dichas diligencias, y apareciere también de dicha declaración, o de la demanda jurada presentada, que existe una reclamación que justifica la concesión de algún remedio contra la persona que ha de ser emplazada, o que dicha persona es parte apropiada en el pleito, el tribunal podrá dictar una orden disponiendo que el emplazamiento se haga por un edicto. No se requerirá un dili-genciamiento negativo como condición para dictar la orden dis-poniendo que el emplazamiento se haga por edicto. (Enfasis suplido.)
En cuanto a la forma, los términos y el contenido del edicto, la referida regla señala lo siguiente:
La orden dispondrá que la publicación se haga una sola vez en un periódico de circulación diaria general en la Isla de Puerto Rico. La orden dispondrá, además, que dentro de los diez (10) días siguientes a la publicación del edicto, se le dirija al demandado, por correo certificado con acuse de recibo una copia del emplazamiento y de la demanda presentada, al lugar de su última residencia conocida, a no ser que se justifique por *153declaración jurada que a pesar de los esfuerzos realizados, con expresión de éstos, no ha sido posible localizar residencia al-guna conocida del demandado, en cuyo caso el tribunal excu-sará el cumplimiento de esta disposición.

El contenido del edicto deberá constar de la siguiente infor-mación-.

1) Título — Emplazamiento por Edicto
2) Sección y sala del Tribunal de Primera Instancia
.3) Número del caso
4) Nombre del demandante
5) Nombre del demandado a emplazarse
6) Naturaleza del pleito
7) Nombre, dirección y teléfono del abogado del demandante
8) Nombre de la persona que expidió el edicto
9) Fecha de expedición
10) Término dentro del. cual la persona así emplazada de-berá contestar la demanda según se dispone en la Regla 10.1, y advertencia a los efectos de que si no contesta la demandada radicando el original de la contestación ante el tribunal corres-pondiente, con copia a la parte demandante, se le anotará la rebeldía y se le dictará sentencia concediendo el remedio solici-tado sin más citarle ni oírle.
Si la demanda fuere enmendada en cualquier fecha anterior a la de la comparecencia del demandado que hubiere sido em-plazado por edictos, dicha demanda enmendada deberá serle notificada en la forma dispuesta por la regla de emplazamiento aplicable al caso. (Énfasis suplido.) Regla 4.5 de Procedimiento Civil, supra.
Conforme a la regla antes transcrita, en el texto del edicto debe hacerse constar la naturaleza del pleito-, no se exige que en él se reproduzcan las alegaciones de la de-manda que expongan las reclamaciones o causas de acción que se aducen contra el demandado. Esa información, claro está, surgirá de la copia de la demanda que debe remitír-sele diez (10) días después de la publicación del edicto. Cumplido fielmente este trámite, la persona queda some-tida a la jurisdicción del tribunal, sólo con respecto a esas alegaciones de la demandad(5)
*154A su vez, tales alegaciones deberán contener una rela-ción sucinta y sencilla de la reclamación, demostrativa de que el actor tiene derecho y pide un remedio. Regla 6.1 de Procedimiento Civil, 32 L.P.R.A. Ap. III. De ahí que debe-rán alegarse correctamente los hechos específicos, de su faz demostrativos que, de ser probados, será acreedor al reme-dio reclamado, incluso en situaciones de rebeldía. Continental Ins. Co. v. Isleta Marina, 106 D.P.R. 809, 815-816 (1978). A fin de cuentas, son las alegaciones en la demanda las que deben cumplir con la función de ofrecer una notifi-cación razonable a la parte adversa de la naturaleza y los fundamentos de la reclamación. Rivera Flores v. Cía. ABC, 138 D.P.R. 1 (1995).
t — 1 HH
En el caso de autos, nadie ha cuestionado la suficiencia y corrección de las alegaciones en torno de la causal de separación y la procedencia del decreto de divorcio. Tam-poco cabe argumentar acerca de ella que el edicto publi-cado satisfizo todos los requisitos formales. Aun así, el re-putado Tribunal de Circuito de Apelaciones lo anuló al concluir que el edicto debió mencionar, bajo el palio de “la naturaleza del pleito”, la acción para división de la socie-dad legal de gananciales. Erró.
Además del divorcio, la reclamación de Barreto Lima contenía una acción sobre división de bienes gananciales. Un examen de las alegaciones 5ta y 6ta de su demanda, bajo el prisma de mayor liberalidad posible, nos lleva a concluir que éstas intentaron exponer sucintamente una reclamación sobre división de unos bienes gananciales allí mencionados, la renuncia de Barreto Lima a éstos y la au-sencia de acreedores contra la sociedad de gananciales. Ciertamente cumplieron con la función de ofrecerle a la *155señora Márquez Resto una adecuada notificación sobre esa reclamación de división de bienes gananciales incoada en su contra. Mercado Cintrón v. Zeta Com., Inc., 135 D.P.R. 737 (1994); Ortiz Díaz v. R. & R. Motors Sales Corp., 131 D.P.R. 829 (1992); Polanco v. Tribunal Superior, 118 D.P.R. 350, 358-359 (1987).
Ahora bien, aun cuando la señora Márquez Resto fue válidamente emplazada, el tribunal de instancia no podía decretar en la misma sentencia de divorcio la división de los bienes gananciales. Nos explicamos.
Procesalmente hablando, se trata de una reclamación contingente (división de bienes gananciales), cuyo ejercicio dependerá de la adjudicación de la principal (divorcio), que el tribunal no la resolverá hasta que adjudique la principal, esto es, después de que la sentencia en la acción principal advenga final y firme. Regla 14.1 de Procedimiento Civil, 32 L.P.R.A. Ap. III. Rodón v. Fernández Franco, 105 D.P.R. 368, 383 (1976). La reclamación se hará con la misma suficiencia exigible como si fuera ésta promovida por separado, o sea, satisfará todos los requisitos dispues-tos en las reglas sobre alegaciones. 6A Wright and Miller, Federal Practice and Procedure 2d Sec. 1591, págs. 561-564 (1990).
En lo sustantivo, es menester reconocer que las reglas de procedimiento no pueden menoscabar, ampliar o modi-ficar los derechos sustantivos de las partes. Art. V, Sec. 6, Const. E.L.A., L.P.R.A., Tomo 1; Rivera v. Cotto, 68 D.P.R. 655, 658 (1948). La acumulación y adjudicación de una re-clamación contingente está sujeta a esa limitación. Explo-remos esa dimensión, mediante un brevísimo repaso de la materia en cuestión.
Nuestro Código Civil ordena que con “la sociedad de ga-nanciales, el marido y la mujer harán suyos por mitad, al disolverse el matrimonio, las ganancias o beneficios obteni-dos indistintamente por cualquiera de los cónyuges durante el mismo matrimonio”. (Énfasis suplido.) Art. 1295 del Có-*156digo Civil, 31 L.P.R.A. see. 3621. Los efectos del divorcio están descritos y delimitados en los Arts. 105 a 109 del Código Civil, 31 L.P.R.A. sees. 381-385. Por su parte, el Art. 105 del Código Civil, supra, dispone que “el divorcio lleva consigo la ruptura completa del vínculo matrimonial y la separación y bienes de todas clases entre los cónyuges”. En otras palabras, una vez el matrimonio es disuelto mediante una sentencia de divorcio, es que con-cluye la sociedad de gananciales existente hasta ese momento. Calvo Mangas v. Aragonés Jiménez, 115 D.P.R. 219, 228 (1984); Arts. 105 y 1315 del Código Civil, 31 L.P.R.A. sees. 381 y 3681.
Si aplicamos esta normativa sustantiva a la esfera pro-cesal, evidentemente el tribunal de instancia carecía de autoridad para liquidar la sociedad, toda vez que tenía que esperar que la sentencia de divorcio adviniera final y fir-me,(6) previo el trámite correspondiente. Es decir, la recla-mación contingente —acción de división de bienes ganan-ciales y su liquidación— surgió como consecuencia de su sentencia de divorcio (acción principal), por lo que era pre-maturo ordenar la liquidación simultánea en la misma sentencia. Cualquier pronunciamiento al efecto no surtió efecto adjudicativo y, por ende, no cabía aplicar la defensa de cosa juzgada a la acción posterior incoada por la señora Márquez Resto sobre división de sociedad de gananciales.
Por estos fundamentos concurrimos con el resultado de la opinión del Tribunal que revoca el dictamen del Tribunal de Circuito de Apelaciones, que anuló la sentencia de divorcio; también, con la revocación de la sentencia desesti-matoria del Tribunal de Primera Instancia, por ser impro-cedente la defensa de cosa juzgada.

 Sobre este extremo, tales alegaciones exponían lo siguiente:
“4. Que durante el matrimonio no se adquirieron bienes inmuebles pero s[í] mobiliario para el hogar [y que] no se contrajeron deudas.
“5. Que el mobiliario para el hogar pertenece todo a la demandada ya que el peticionario cede cualquier partición de derecho que tenga sobre el mismo.” De-manda de 6 de abril de 1992, pág. 1.


 En su escrito señaló los errores siguientes:
“a) Incidió el tribunal de instancia al darle efecto de cosa juzgada a la sentencia de divorcio toda vez que no existe identidad de causas.
“b) Incidió el tribunal de instancia al desestimar la demanda basándose en una sentencia en rebeldía nula puesto que la misma concede un remedio distinto al solicitado.
“c) Incidió el tribunal de instancia al desestimar la demanda dándole eficacia de cosa juzgada a una sentencia que no es firme.
“d) Incidió el tribunal de instancia al desestimar la demanda dándole eficacia de cosa juzgada a una sentencia dictada sin jurisdicción.” Sentencia del Tribunal de Circuito de Apelaciones, pág. 2.


 El Juez Hon. Martínez Torres disintió al entender que procedía la defensa de cosa juzgada.


 Alega la comisión de los errores siguientes:
“A. ERRÓ EL TRIBUNAL DE CIRCUITO DE APELACIONES, CIRCUITO REGIONAL VII DE CAROLINA Y FAJARDO, AL REVOCAR LA SENTENCIA DIC-TADA POR EL TRIBUNAL DE PRIMERA INSTANCIA, SUBSECCIÓN DE DIS-TRITO, SALAS DE FAJARDO, AL DECLARAR NULA UNA SENTENCIA DE DIVORCIO ENTRE LAS PARTES UTILIZANDO PRUEBA DOCUMENTAL QUE NUNCA FUE SOMETIDA EN PRIMERA INSTANCIA Y QUE NO FORMABA PARTE DE LOS AUTOS ORIGINALES DEL CASO.
“B. ERRÓ EL TRIBUNAL DE CIRCUITO DE APELACIONES, CIRCUITO REGIONAL VII DE CAROLINA Y FAJARDO, AL REVOCAR LA SENTENCIA DIC-TADA POR EL TRIBUNAL DE PRIMERA INSTANCIA, SUBSECCIÓN DE DIS-TRITO, SALA DE FAJARDO, AL ANULAR COLATERALMENTE UNA SENTENCIA DE DIVORCIO TOMANDO EN CONSIDERACIÓN LA TOTALIDAD DE LAS CIRCUNSTANCIAS, LA RECURRIDA ESTABA IMPEDIDA POR SUS PROPIOS ACTOS Y POR CUESTIONES DE ORDEN PÚBLICO Y SANAADMINIS-TRACIÓN DE LA JUSTICIA.
“C. ERRÓ EL TRIBUNAL DE CIRCUITO DE APELACIONES, CIRCUITO REGIONAL VII DE CAROLINA Y FAJARDO, AL REVOCAR LA SENTENCIA DIC-*152TADA POR EL TRIBUNAL DE PRIMERA INSTANCIA, SUBSECCIÓN DE DIS-TRITO, SALA DE FAJARDO, AL NO DARLE EFECTO DE COSA JUZGADA Y/O IMPEDIMENTO COLATERAL POR SENTENCIA A LA SENTENCIA DE DIVOR-CIO ENTRE LAS PARTES.” Petición de certiorari, págs. 5-6.


 Razón por la cual, la Regla 43.6 de Procedimiento Civil, 32 L.P.R.A. Ap. III, dispone:
“Toda sentencia concederá el remedio a que tenga derecho la parte a cuyo favor se dicte, aun cuando ésta no haya solicitado tal remedio en sus alegaciones; sin *154embargo, una sentencia en rebeldía no será de naturaleza distinta ni excederá en cuantía a lo que se haya pedido en la solicitud de sentencia.” (Enfasis suplido.)


 Tomamos conocimiento judicial de la práctica, en divorcio por mutuo consen-timiento, de acordar la liquidación de la sociedad legal de gananciales como una estipulación integral en la que las partes estipulan la firmeza del divorcio desde el momento mismo del divorcio.